Title: To Thomas Jefferson from Ephraim Pentland, 30 October 1808
From: Pentland, Ephraim
To: Jefferson, Thomas


                  
                     Venerated Sir,
                     Pittsburgh, Oct. 30. 1808.
                  
                  In behalf of the committee of Young Republican citizens, appointed at a numerous and respectable meeting, held on the 24th. ult. in this place, I forward you their address, under cover to our representative in Congress.—Hoping that this small tribute of their respect will not be unacceptable.
                  Very Respectfully, Your obt. huml. Sert.
                  
                     E: Pentland.
                  
               